William W. Porter, J.,
dissenting:
I am unable to agree with the conclusion reached by a majority of the court in the matter of the commissions awarded the administrators. They were allowed jointly by the court below - $1,100, on an estate of about $22,000. This it is conceded *622would not under ordinary circumstances be excessive. But it is said that the settlement of this estate was not attended with ordinary trouble and responsibility. In support of the proposition it said that some $14,000 of the assets were not converted' but distributed to the heirs in kind and that the administrators assumed no risk in relation thereto. I am unable to see the soundness of this. The administrators were bound by law and by the condition of their administration bond to conserve and distribute all of the assets of the estate. The fact that they were willing to assume the responsibility of a distribution in kind before a judicial adjudication of their accounts, certainly did not diminish their liability, nor did it necessarily diminish their trouble. From the facts before us, I would say that more than usual trouble was encountered in the settlement of the estate. The fact that there were questions of fact and of law in the way of a proper administration and distribution, of sufficient difficulty to entail hearings in several judicial tribunals resulting in differing conclusions, .would in some measure rebut the view that less than usual trouble had been experienced and that therefore less compensation should be paid.
I am therefore of opinion that the action of the court below fixing the commissions should not be disturbed.